Title: To James Madison from George Blake, 16 September 1813
From: Blake, George
To: Madison, James


SirBoston Septr. 16th. 1813.
I am informed by my friend Jonathan Russell Esquire that his Brother in Law, Mr. Phillip Ammidon of this place being desirous of obtaining the appointment of Consul for the UStates at the Island of Macao, is about proceeding to the Southward in the expectation of having the honor to confer with you personally on that subject. My friend has also requested me to unite with him in recommending this Gentleman, as far as I might feel myself authorised by a knowlege of his character and pretensions, to your notice & confidence.
With this request I comply the more readily, as a long and pretty intimate acquaintance with Mr. Ammidon, who has, for many years, been in a respectable line of business as a merchant in this place, enables me to assure you that he is universally Esteemed here as a man of much integrity and intellegence; and that, in my opinion, he possesses high qualifications for the situation which he is about to solicit. I have the honor to be Sir with the greatest possible respect, Yr. Mo. Obed humb St.
Geo: Blake.
